DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Objections
Claims 9 is objected to because of the following informalities:  the claim recites the “the RRC reconfiguration message” with no antecedent. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG RAN WGI Meeting #90bis R1-1717905 Prague, Czech Republic, 9-13 October 2017 Agenda Item: 7.3.6 Source: Huawei, HiSilicon Title: Bandwidth part activation and adaptation Document for: Discussion and decision, hereinafter known as Huawei (IDS submitted art). 

As to claim 1, Huawei dicloses a bandwidth adjustment method, comprising: deactivating a currently activated bandwidth part BWP based on a deactivation condition, and switching to a pre-configured default BWP (Huawei, section 1, deactivating a current BWP to a configured default BWP based on timer); wherein the currently activated BWP comprises a to-be-adjusted BWP in the currently activated BWP (Huawei, section 2, configuring BWP for activation and deactivation for both UL and DL at a User Equipment; figure 1, defines which activated BWP can be switched (adjusted) to  deactivated state while activating another BWP).

As to claim 2, Huawei discloses wherein the deactivation condition comprises a BWP activation/deactivation instruction, or that a timer of an activated BWP expires (Huawei, section 1, deactivating a current BWP to a configured default BWP based on a timer for the activated BWP). 

As to claim 3, Huawei dicloses wherein the to-be-adjusted BWP comprises a BWP corresponding to the deactivation condition (Huawei,  section 1, the bandwidth, whether uplink/downlink, adjusted to a deactivated state based on a condition while a default BWP is activated), and the corresponding BWP comprises all currently activated BWPs (Huawei, Section 1, the corresponding BWP, the one to be deactivated comprises either all of Uplink or Downlink bandwidth for a device).

As to claim 5, Huawei discloses wherein the to-be-adjusted BWP comprises a BWP corresponding to the deactivation condition, and the deactivation condition comprises a BWP activation/deactivation instruction, or that a timer of an activated BWP expires (Huawei, section 1, deactivating a current BWP to a configured default BWP based on a timer for the activated BWP). 

As to claim 6, Huawei dicloses wherein the deactivation condition comprises that a timer of an activated BWP expires, and the to-be-adjusted BWP comprises all currently activated BWPs (Huawei,  section 1, the bandwidth, whether all of activated uplink or all of activated downlink BWP, based on a condition is to be adjusted to a deactivated state and a default BWP is activated); or the deactivation condition comprises that a timer of an activated BWP expires, and the to-be-adjusted BWP comprises a currently activated BWP that does not carry a preset service.

As to claim 7, Huawei discloses wherein the default BWP is a BWP that is configured based on user equipment UE; or the default BWP is one or more BWPs that are configured for the UE based on a serving cell of the UE (Huawei, section 1, lines 1-5, configuring activation/deactivation for particular User Equipment in a serving cell).

As to claim 10, Huawei discloses wherein the default BWP is a randomly selected default BWP, a default BWP of a serving cell in which a BWP corresponding to an expired timer is located, or a default BWP selected according to a pre-configured rule (Huawei, Section 1, selecting default BWP based on timer to switch from activated BWP to default BWP).

As to claim 12, Huawei discloses a bandwidth adjustment method, comprising: sending configuration information of a default bandwidth part BWP to user equipment UE (Huawei, section 2.2, signaling user equipment default bandwidth information); and sending a BWP-based activation/deactivation instruction to the UE, to control the UE to deactivate a currently activated BWP and switch to the default BWP, wherein the currently activated BWP comprises a to-be-adjusted BWP in the currently activated BWP (Huawei, section 2, configuring BWP for activation and deactivation for .

As to claim 13, the claim is rejected as applied to claim 3 above by Huawei.

As to claim 15, Huawei dicloses wherein the default BWP is a BWP that is configured based on user equipment UE; or the default BWP is one or more BWPs that are configured for the UE based on a serving cell of the UE (Huawei, section 1, lines 1-5, configuring activation/deactivation for particular User Equipment in serving cell); or wherein the default BWP is a randomly selected default BWP, a default BWP of a serving cell in which a BWP corresponding to an expired timer is located, or a default BWP selected according to a pre-configured rule.

As to claim 19, the claim is rejected as applied to claim 1 above by Huawei. User equipment are known in the art to comprise memory with instructions and a processor.

As to claim 20, the claim is rejected as applied to claim 12 above by Huawei.  Network side devices are known in the art to comprise memory with instructions and a processor.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al, in view of Jeon et al, application no. 2019/0132824, hereinafter known as Jeon. 

As to claim 8, Huawei discloses the bandwidth adjustment method according to claim 1. Huawei does not expressly disclose however Jeon discloses wherein the default BWP is configured by using a system message, a dedicated radio resource control RRC message, or an RRC reconfiguration message (Jeon, [0270] RRC message used to configure default BWP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein the default BWP is configured by using a system message, a dedicated radio resource control RRC message, or an RRC reconfiguration message as taught by Jeon.  Radio Resource Control messages are well known in the art to inform User Equipment of relevant network information such as which network resources to use at a particular time. 

As to claim 9, Huawei discloses the bandwidth adjustment method according to claim 7. Huawei does not expressly disclose however Jeon discloses wherein the RRC reconfiguration message comprises at least one of the following messages: a secondary cell addition message, a secondary cell modification message, a secondary cell change message, a secondary cell group addition message, a secondary cell group modification message, or a secondary cell change message (Jeon, [0270], RRC message may be on a scell to configure default BWP on secondary cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein the RRC reconfiguration message comprises at least one of the following messages: a secondary cell addition message, a secondary cell modification message, a secondary cell change message, a secondary cell group addition message, a secondary cell group modification message, or a secondary cell change message as taught by Jeon.  Secondary cell communication can be performed to allow flexible use of bandwidth and network resources for a user equipment to accommodate network conditions.  

As to claims 16 and 17, the claims are rejected as applied to claims 8 and 9 above respectively by Huawei in view of Jeon.

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al, in view of Yang et al, application no. 2019/0327769, hereinafter known as Yang. 

As to claim 11, Huawei discloses the bandwidth adjustment method according to claim 10. Huawei does not disclose however Yang discloses wherein the pre-configured rule comprises: selecting a maximum default BWP in current default BWPs, or selecting a minimum default BWP in current default BWPs (Yang, [0115], minimum band determined for default BWP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein the pre-configured rule comprises: selecting a maximum default BWP in current default BWPs, or selecting a minimum default BWP in current default BWPs as taught by Yang.  User Equipment communicate  maximum or minimum network bandwidth to ensure network communication can be performed optimally for various conditions. 

As to claim 18, the claim is rejected as applied to claim 11 above by Huawei in view of Yang.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467